Citation Nr: 1226749	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-27 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Durham, Counsel




INTRODUCTION

The Veteran served on active duty from April 1957 to February 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 RO decision, which denied claims for service connection for bilateral hearing loss disability and tinnitus.

In December 2009, the Board denied the Veteran's claims for entitlement to service connection for hearing loss disability and tinnitus.  The Veteran appealed the Board's decision with respect to these issues to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court issued a Memorandum Decision vacating the December 2009 decision and remanding the matters for further proceedings consistent with the Memorandum Decision.  The appeal has been returned to the Board for action consistent with the Memorandum Decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss disability and tinnitus.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of these claims.

The Veteran essentially contends that he currently has hearing loss disability and tinnitus as a result of his active duty service.  Specifically, it was reported in the November 2009 Written Brief Presentation that the nature of the Veteran's active duty involved heavy exposure to traumatic noise from weapon fire as a light weapons infantryman.  It was also asserted in this Written Brief Presentation that the Veteran has had ringing in his ears and difficulty hearing since his time in the Army.  The Veteran indicated in an October 2008 statement that he was continuously exposed to the firing of weapons without hearing protection.  In an August 2008 statement, the Veteran reported that, in about the mid-1960's, he made a lot of trips to an ear specialist in Topeka regarding the heavy ringing in his ears brought on by continuous firing of weapons in the Army without any hearing protection. 

The Veteran's service treatment records are unfortunately not available.  The Board notes that the Veteran's DD 214 Form is available and reflects that he served as a light weapons infantryman.  Therefore, in-service noise exposure is conceded.
	
The first available medical evidence of record documenting complaints of hearing difficulties is from 2004, when the Veteran's hearing aids were checked.  See VA treatment record, January 2004.  In a September 2005 VA audiological consultation note, the Veteran was diagnosed with bilateral sensorineural hearing loss disability.  It was noted that hearing aids would be ordered upon approval through prosthetics. 

The Veteran underwent a VA examination in October 2008.  The examiner reviewed the claims file and noted that no results of hearing tests are included in the file, as they are reportedly fire related.  The examiner noted that the Veteran's chief complaints were hearing loss disability and tinnitus.  The Veteran reported both military noise exposure and civilian noise exposure.  Specifically, the Veteran reported that his ears have had a loud ringing since firing the M-1 rifles on the range in service.  He also fired the .30 caliber and .50 caliber machine guns and rocket launchers.  With respect to civilian noise exposure, the Veteran has farmed his entire adult life and has participated in tractor competitions for 20 plus years.  The Veteran reported that his bilateral, constant tinnitus has been present since the mid-1950s.  It was noted that tinnitus is consistent with noise exposure and hearing loss bilaterally.  Upon physical examination, the Veteran's puretone threshold at 3 frequencies for each ear was noted as well above 40 decibels.  As such, the criteria for hearing loss disability, as set forth under 38 C.F.R. § 3.385, have been met bilaterally.  In conclusion, the examiner noted that the Veteran's service treatment records are not available, as they are fire related.  She noted that the Veteran was an Army infantryman during peacetime and has a long history of occupational and recreational noise exposure, as noted above.  Finally, the examiner stated that, as it cannot be determined that he did not have hearing loss upon entry into or exit from service without service treatment records, she cannot resolve whether or not acoustic trauma is the cause of, or contributed to, his current hearing loss disability without resorting to mere speculation.   

The claims file also contains a March 2009 statement from the Veteran's wife, in which she stated that she met the Veteran in September 1959 and he has been bothered with ringing in his ears since she has known him.  She further stated that his hearing has gotten worse throughout the years and that the Veteran has always told her that the ringing and his hearing troubles were from firing weapons in the military. 

With regard to the Veteran's tinnitus claim, the Board notes that the October 2008 VA examination report did not contain an opinion specifically regarding the etiology of this condition and its possible relation to the Veteran's active duty service.  Therefore, a new VA examination is shown for the proper assessment of this Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a new VA examination to determine whether he has a current diagnosis of tinnitus that was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

With regard to the Veteran's hearing loss disability claim, the Court essentially determined in the January 2012 Memorandum Decision that the appropriate probative weight had not been given to the lay assertions of the Veteran and his wife in evaluating this claim.  As such, this claim should be remanded as well in order to obtain a medical opinion regarding the issue of whether the Veteran has a current hearing loss disability that was caused or aggravated by his active duty service.  In rendering any opinions, the examiner should specifically discuss the lay assertions of the Veteran and his wife and consider that the Veteran's in-service noise exposure is conceded. 
Additionally, the RO should take this opportunity to obtain any recent, relevant VA treatment records that have not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain any and all recent, relevant VA treatment records that have not yet been associated with the claims file.

2. Schedule the Veteran for a VA audiological examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed hearing loss disability and tinnitus.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has hearing loss disability of either ear or tinnitus.  If so, opinions should be provided as to whether it is at least as likely as not that the Veteran's current hearing loss disability of either ear or tinnitus is related to his military service.

In rendering any opinions, the examiner should specifically discuss the value of the lay assertions of the Veteran and his wife and consider that the Veteran's in-service noise exposure is conceded.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the statement of the case (SOC) was issued with respect to these claims.  If the benefits sought on appeal remain denied, he and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


